I join other speakers who have
already addressed the Assembly, Sir, in congratulating
you on your well-deserved election as President of the
General Assembly at its fifty-fourth session. Your
unanimous election is a clear demonstration of the
confidence this Assembly has in you and in your country,
Namibia, with which my country enjoys very friendly and
warm relations. It is especially significant that you come
from Namibia, a country whose independence stands as
a crowning moment in our Organization’s support for the
right of peoples under colonial and foreign domination to
self-determination and independence. I am confident that,
given your experience and diplomatic skills, you will
guide the work of this session successfully.
I wish to take this opportunity to commend your
predecessor, His Excellency Mr. Didier Opertti of
Uruguay, for the able manner in which he presided over
the fifty-third session.
In the same vein, I would like to place on record my
country’s deepest appreciation of the work of the
Secretary-General, His Excellency Mr. Kofi Annan,
whose leadership is well respected and has given new
impetus to the implementation of the United Nations
reform programme.
19


As you rightly observed in your statement to this
Assembly, Sir, the fifty-fourth session is the last to be
convened in the twentieth century, a century that saw the
creation of the United Nations from the ashes and ravages
of the Second World War. Indeed, the world cannot but
thank the founding fathers of our Organization for their
foresight and wisdom. The relevance of this Organization
has continued to grow since its inception, and is today
exemplified by the universality of its membership, which
has grown from the original 51 States in 1945 to the
present 188 States.
It goes without saying that since the membership of
the United Nations has been growing, there should have
been a continuous and corresponding process of reform of
the decision-making structures and processes of the
Organization in order to make the world body as
representative as possible. It is a matter of considerable
disappointment, however, that while reform of the
administrative structures has, to a large degree, been
accomplished, reform of the Security Council has not
moved in tandem.
As members are all aware, the creation of the United
Nations was intended to strengthen international peace and
security. Regrettably, a number of States continue to be
threatened in our time by the dangerous proliferation of
small arms and light weapons acquired by non-state entities.
The continued proliferation and illegal transfer of small
arms, among other factors, are responsible for the supply of
the weapons being used in conflict situations across the
African continent. I would therefore like to appeal to all
Member States to support and strengthen the United
Nations monitoring mechanisms on the transfer of these
arms, particularly to non-state entities, in order to forestall
this problem.
Related to the problem of small arms is the question
of landmines planted in large tracts of land in many
countries, rendering unusable what otherwise is productive
land. The impact of landmines has also had a telling toll on
the provision of social services in the affected countries. I
equally appeal to Member States, parties to the United
Nations Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-personnel
Mines and on Their Destruction, to implement the Maputo
Declaration and programme of action, adopted in May this
year. Only a strong and viable United Nations can
constitute the much-needed viable vehicle to achieve this
goal.
My delegation is therefore deeply concerned about
the continued deterioration of the financial situation of the
United Nations. This situation is well known to all of us
in this Assembly, as it has been the focus of our
discussions for the past five years. Reform of the United
Nations will not be implemented effectively if the
financial situation is not seriously addressed. It is the
inescapable duty of all of us to honour our obligations by
ensuring that we pay our assessed contributions in full, on
time and without conditions. This will enable the
Organization to function smoothly and more effectively to
execute the mandate we have entrusted to it.
That among many other reasons is why we want to
build strong economies in Africa to enable us shoulder
our obligations. But external debt remains both a burden
and a major impediment to the development process of
many developing countries, including my country,
Zambia. While we welcome the recent outcome of the
Group of Eight meeting held in Cologne, Germany, on
the Heavily Indebted Poor Countries Debt (HIPC)
Initiative, the measures for faster, broader and deeper debt
relief, in our view, will not be sufficient to resolve the
external debt problem of developing countries, especially
the poorest among them, unless they are translated into
real tangible, practical economic development
programmes.
It is the view of my Government that the Group of
Eight target for debt relief of about $100 billion for the
poorest countries in the world, the majority of which are
in Africa, will have little effect on the problem unless the
terms of the Heavily Indebted Poor Countries Debt
Initiative are further revised in such a way as to make
them more flexible and better tailored to suit the specific
conditions of the targeted countries.
Many of us in the developing countries understand
that, in order to survive and contribute positively in the
global markets, we need to make our economies more
competitive. In this regard, many of our countries have
embarked on the implementation of structural adjustment
programmes. Our efforts are, however, hampered by the
huge debt burden which takes away large amounts of
resources from our countries through debt servicing. The
declining levels of official development assistance and
foreign direct investment to our countries, combined with
the debt burden, have made economic reforms difficult
and have slowed down the pace of economic growth and
development.
20


The solution to this is for all concerned to approach
the question of debt with open minds, with a view to
finding a lasting solution to the problem.
Added to that problem is the spread of HIV/AIDS.
This is a matter of grave concern to my country and to
Africa as a whole. This disease has continued to overwhelm
the continent and to rob it of its meagre material and
financial resources through devastation of its youthful and
active population. It is therefore necessary for all humanity
to rise to regard HIV/AIDS as a global problem and to act
in unison. I therefore call upon the international community
to redouble its efforts in fighting this scourge. Let me take
this opportunity to report to this body that last week, from
12 to 16 September 1999, Zambia hosted the eleventh
International Conference on AIDS and Sexually
Transmitted Diseases in Africa. The holding of that
Conference, which adopted a programme of action to fight
the spread of this deadly disease in Africa in the twenty-
first century, is among other things a demonstration of the
African continent’s commitment to fight against this deadly
disease. It is my hope that the United Nations will therefore
embrace the outcome of the Conference and provide the
necessary leadership in the fight against this pandemic,
which threatens the very survival of humankind. The AIDS
problem deserves our collective moral and political will to
combat it successfully.
Let me now turn to the phenomenon of the conflicts
which have continued to bedevil Africa. In our own
Southern African subregion, the conflicts in Angola and the
Democratic Republic of the Congo are not only a threat to
peace and security but have also been a major impediment
to the economic development of the region.
The resumption of hostilities in Angola in December
1998, after four years of relative peace following the
signing of the Lusaka Protocol, is regrettable. As the
Assembly is aware, this unfortunate state of affairs was
occasioned by the intransigence of UNITA with regard to
the implementation of the remaining tasks under the Lusaka
Protocol. Every effort should therefore be made to bring an
end to the hostilities.
With regard to the Democratic Republic of Congo, the
Assembly will recall that on 2 August 1998 a conflict
erupted in that country. In response to this serious
development, a series of efforts by regional heads of State
and the Organization of African Unity (OAU) were
immediately undertaken in search of a peaceful solution to
the conflict. At the summit held at Victoria Falls,
Zimbabwe, from 7 to 8 September 1998, the regional heads
of State mandated me to chair the regional mediation
effort, with the assistance of OAU.
For a period of almost a year, I have, on behalf of
our region, carried out exhaustive consultations inside and
outside Zambia, and convened a number of meetings at
the level of experts and Foreign Affairs and Defence
Ministers.
Let me state here that, right from the outset, regional
leaders acknowledged the need to involve the Congolese
rebel movement in the mediation process to ensure that
the outcome would be respected by and acceptable to all.
The process initially engaged the rebel movement through
a proximity mechanism. Later, however, the rebels, who
now included the Movement for the Liberation of the
Congo (MLC), were invited to participate directly in the
peace talks with all the other parties to the conflict.
On 10 July 1999, our perseverance on the regional
and Pan-African levels finally paid off when heads of
State of all the six States parties to the conflict signed the
Ceasefire Agreement in Lusaka. Unfortunately, a split in
the Congolese Rally for Democracy (RCD) the previous
May led to differences over who should sign the
Agreement on behalf of the movement, which prevented
them from appending their signature on that occasion.
The other non-State party to the conflict, the MLC, also
chose not to sign the Agreement until the differences
within the RCD were resolved.
In order to secure the signatures of the RCD and the
MLC, I was mandated by the regional heads of State to
carry out further consultations with the two movements.
I am pleased to inform the Assembly that these efforts
culminated in the signing of the Ceasefire Agreement by
the MLC and the RCD on 1 August and 31 August 1999
respectively.
Allow me at this juncture to place on record my
sincere appreciation for the cooperation and assistance I
received from all my colleagues in the region and other
African leaders, the United Nations, OAU and the
Southern African Development Community (SADC) in
the execution of my mandate. The Ceasefire Agreement
is an all-embracing document which addresses all aspects
of the conflict, including the security concerns of all the
countries neighbouring the Democratic Republic of the
Congo.
I wish to inform the Assembly that the
implementation process of the Agreement has already
21


begun in earnest. Both the Political Committee and the
Joint Military Commission met on 2 and 3 September 1999
in Lusaka with the participation of all members except the
MLC, whose representatives were not able to travel to
Lusaka because of logistical constraints.
Among the issues considered by the meetings were:
first, the formal installation of the Chairman of the
Commission, Brigadier-General Rachid Lallali, from
Algeria; the budget of the Joint Military Commission; its
structures; and its programme of work.
The representative of OAU briefed the meetings on
OAU activities in support of the peace process in the
Democratic Republic of the Congo, and the United Nations
representative briefed them on the relationship that is
expected to prevail between the United Nations and the
Joint Military Commission. The Commission is scheduled
to meet again on 10 October 1999.
For peace to prevail in the Democratic Republic of
Congo, United Nations support for the successful and
comprehensive implementation of the Ceasefire Agreement
is of paramount importance. For this reason, I wish to
commend the Secretary-General for his timely and positive
response in sending a team of military liaison personnel to
the region. The United Nations must move more
expeditiously than it has in the past if the job it does is to
be commensurate with the tasks facing it in the field.
To this end, I make an earnest appeal to the United
Nations that the Organization, first, should authorize and
support the deployment of a United Nations peacekeeping
force in the Democratic Republic of the Congo with an
appropriate mandate and, on an appropriate scale, based on
the assessed needs on the ground; second, it should quickly
dispatch the technical survey team to the Democratic
Republic of the Congo in addition to the team of military
liaison personnel which has already been sent to that
country and some of its neighbours; third, it should make
available adequate resources for the peacekeeping mission;
fourth, it should extend necessary and adequate support to
facilitate the process of internal dialogue within the
Democratic Republic of the Congo; fifth, it should help in
the mobilization of humanitarian assistance for the
Congolese refugees and internally displaced persons and
facilitate their return and resettlement; and sixth, it should
assist with resources for the economic reconstruction of the
Democratic Republic of the Congo.
I need not remind the Assembly of the solemn and
important responsibility that the United Nations bears on
behalf of us all in the maintenance of international peace
and security. It is, therefore, incumbent upon it to ensure
that peace prevails in the Democratic Republic of the
Congo. To this end, it should learn from the lessons of
the past and avoid costly mistakes.
Time is of the essence. What is equally of the
essence is the need to address the root causes of the
poverty confronting third world countries. The world
community must tackle those root causes with speed and
urgency.
This session of the General Assembly is meeting
against a backdrop of growing tensions and armed
conflicts, especially in the third world. These
developments, coming towards the close of the twentieth
century, are an indictment of the world’s global
structures, which pose today, more than at any other time
in history, a challenge to the very articles of faith upon
which this organization was founded. The challenges
cannot be wished away, nor can they be remedied by
empty words. Global poverty can be eradicated only with
a concerted global programme. Solving the issue of
poverty would solve the problem of conflict and
instability in the developing countries, and unless the
world addresses these underlying causes of conflict, they
will continue to be major sources of friction that will
threaten and undermine international peace and security.
Events in the Democratic Republic of Congo, in
Kosovo and now in East Timor cannot but exert more
pressure on the time and resources of the international
community in general and particularly on the Security
Council. But this is the mission of that world body: to
attend to just such areas of conflict. Admittedly, these are
the most perilous times Africa has ever faced. The
multiple dangers of armed conflict and general political
instability and the ever-growing danger posed by the
HIV/AIDS pandemic can only call for concerted joint
world efforts to help reduce the dangers that face Africa
and the world in general.
There are various ways the world can come to the
aid of Africa, the most important of which are through
aid and by creating conditions to make it possible for
Africa to trade with the international community on terms
acceptable to all. Africa is not asking for charity. No,
Africa is asking for genuine trade. Africa is not asking for
arms. No, Africa is asking for fair and equitable
recompense for its labour and resources. Africa is not
asking for pity, but genuine partnership based on mutual
interests.
22


The relationship between poverty and political
instability can no longer be in any way doubted. It is not
good enough for the developed world to demand good
governance — an indefinable term — while creating
conditions of poverty by bad governance in the economic
area. Justice must prevail in our economic relations in order
to lay the foundation for political and social justice.
A start should now be made by reviewing the
inequitable conditions imposed by the World Trade
Organization, which, if maintained, will only ensure
continued marginalization of third world countries,
condemning them to poverty and further instability.
I am quite aware that this forum may not be the
appropriate one for addressing these issues, but it definitely
has the right people to address the issues I have raised.
Therefore, my fervent prayer and hope is that we enter the
new millennium with a renewed sense of unity of purpose
to eradicate manifest global injustices and create a more
equitable world where want will not create chaos and
instability.




